Citation Nr: 1437313	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  10-18 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II (diabetes).  

2.  Entitlement to service connection for an acquired psychiatric disability.

3.  Entitlement to service connection for an infectious fever.  

4.  Entitlement to service connection for a back disability.  

5.  Entitlement to service connection for bilateral upper extremity neurologic disability.  

6.  Entitlement to service connection for bilateral lower extremity neurologic disability.  

7.  Entitlement to service connection for prostate cancer.  

8.  Entitlement to service connection for erectile dysfunction.  
9.  Entitlement to service connection for multiple sclerosis.  

10.  Entitlement to service connection for a vascular disorder, to include intermittent claudication.  

11. Entitlement to service connection for a gastrointestinal disorder, to include diverticulitis.  

12.  Entitlement to an initial compensable rating for pharyngitis.  


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


INTRODUCTION

The Veteran served on active duty from October 1971 to August 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which, in pertinent part, denied the above claimed benefits.

In a June 2012 rating decision, service connection for pharyngitis was granted, with an initial noncompensable rating assigned, effective August 18, 2008.  As explained below, the Veteran submitted a notice of disagreement with that decision in August 2012 and a statement of the case has not yet been issued.  As such, the claim is remanded below.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The claim was most recently remanded in June 2013 for additional development.  Unfortunately, that development has not yet been completed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran submitted a statement in August 2010 in which he reported that he continued to receive VA treatment at the San Juan VA Medical Center (VAMC).  The Board requested in the July 2011 and June 2013 remand order that all outstanding VA treatment records be obtained.  In response, VA treatment records beginning in October 2011 were obtained and associated with the virtual file.  As such, it appears that there are still outstanding VA treatment records.  

Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  As this evidence is relevant to the Veteran's claim, all relevant records in VA's possession must be obtained. 

In the June 2013 Board remand, the Board noted that the only service treatment records (STRs) associated with the claim were entrance and separation examinations and a dental record.  As the National Personnel Records Center (NPRC) reported that STRs were mailed to the RO in August 1973, the remand explained that there may be STRs that have been lost.  As such, the Board requested that alternative sources for the records be searched and, if such records are not obtained and are ultimately deemed to be unavailable, that a formal finding of the unavailability of the records be issued.  

The Board notes that there is no documentation of a search of alternative sources for the records and a formal finding as to the unavailability of additional STRs is not of record.  In a June 2014 letter, the Appeals Management Center (AMC) notified the Veteran that another request was sent to the NPRC in July 2013 and that the records received in response only contained his service personnel records (SPRs).  Based solely on this records request, the AMC decided that the STRs were unavailable and additional efforts to obtain them would be unsuccessful.  

As the Board's June 2013 remand order has not been complied with, remand of the issues on appeal is necessary.  See Stegall v. West, 11 Vet. App 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  All outstanding VA treatment records must be obtained and the proper development for obtaining lost or missing STRs must be completed.

Finally, as noted above, a June 2012 rating decision granted service connection for service connection for pharyngitis, with an initial noncompensable rating assigned, effective August 18, 2008.  The Veteran submitted a notice of disagreement with that decision in August 2012 and a statement of the case has not been issued as it relates to this issue.  The Board is required to remand the case for issuance of the statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records, including those created prior to October 2011 and since June 2014, and associate them with the paper or virtual claims file.  All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  Take all necessary steps to obtain any additional service treatment records, and if any records cannot be obtained, search alternate sources of records in accordance with procedures outlined in VA adjudication manual, M21-1MR.  Specifically request records of any treatment reported by the Veteran.  All efforts to obtain these records must be documented in the claims file and negative responses are required.  Efforts to obtain these records shall continue until they are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  

3.  If any of the Veteran's service treatment records are missing or are otherwise unavailable, this fact must be documented in the claims file and a formal finding of unavailability must be made, with subsequent notice issued to the Veteran.

4.  Once the above has been completed, issue an SOC on the issue of entitlement to an initial compensable rating for pharyngitis, decided in the June 2012 rating decision.  The issue should be certified to the Board only if a timely substantive appeal is received.

5.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If a VA examination is necessary based on newly obtained evidence, such an examination should be provided.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



